    Case: 1:19-cv-05918 Document #: 20 Filed: 11/12/19 Page 1 of 3 PageID #:103




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

RICHARD TAYLOR,

                        Plaintiff,
                                                      No. 1:19-cv-05918
        v.
                                                      Honorable Virginia M. Kendall,
PSC PROFESSIONAL SECURITY                             Judge Presiding
CONSULTANTS, INC,

                        Defendants.

 PROFESSIONAL SECURITY CONSULTANTS, INC.’S REPLY IN SUPPORT OF ITS
 RULE 12(B)(6) MOTION TO DISMISS COUNT III AND COUNT IV OF PLAINTIFF’S
                          COMPLAINT AT LAW

       Defendants, PROFESSIONAL SECURITY CONSULTANTS, INC, by its attorneys in

this regard, Bradley E. Puklin, and DONOHUE BROWN MATHEWSON & SMYTH LLC, for

its reply in support of its Rule 12(b)(6) motion to dismiss, state as follows:

       Defendant previously moved to dismiss Count III of plaintiff’s complaint, titled

“Retaliation,” because plaintiff’s April 19, 2018, termination cannot be causally related to a

discrimination charge that he filed six weeks later with the Illinois Department of Human Rights

on June 4, 2018. Exhibit A, ¶ 42. Plaintiff’s response argues that Count III of plaintiff’s

complaint at law states a claim for retaliation because, in 2015, plaintiff filed a racial

discrimination and retaliation charge with the Equal Employment Opportunity Commission

(“EEOC”). Plaintiff’s arguments concerning his 2015 EEOC charge for racial discrimination

and retaliation fails to provide a basis for denying this Rule 12(b)(6) motion for three reasons.

First, plaintiff’s complaint does not contain any allegation regarding his 2015 EEOC charge, and

therefore, the 2015 EEOC charge is irrelevant to a 12(b)(6) motion to dismiss.           Second,

plaintiff’s complaint alleges age discrimination, not race discrimination. Therefore, plaintiff’s
    Case: 1:19-cv-05918 Document #: 20 Filed: 11/12/19 Page 2 of 3 PageID #:104




allegations regarding a 2015 racial discrimination charge cannot provide a basis for a retaliation

claim arising out of plaintiff’s subsequent age discrimination action. Third, plaintiff previously

filed a racial discrimination charge after he received his right to sue letter in 2015. See plaintiff’s

amended complaint at law, attached as Exhibit B. Plaintiff’s complaint was dismissed with

prejudice on September 24, 2018, following a settlement agreement. See September 24, 2018,

order, attached as Exhibit C. Notably, plaintiff’s racial discrimination complaint was dismissed

after he was terminated in April 2018. Any retaliation claims arising out off plaintiff’s 2015

racial discrimination charge are barred by both the settlement itself, and the doctrine of res

judicata.

       Additionally, defendant moved to dismiss Count IV, titled “ADEA coverage” as

duplicative. The allegations in Count IV merely incorporate all previous allegations, in addition

to the allegations that defendant was an “employer” as defined by the ADEA, and that plaintiff

was over the age of 40. Exhibit A, ¶¶ 46-48. Plaintiff alleges in the facts common to all counts

that he is over the age of 40. Exhibit A, ¶ 14. Thus, the only allegation unique to Count IV is

that defendant was an employer as defined by the ADEA.               Exhibit A, ¶ 47.     This single

allegation does not support an independent cause of action. Therefore, the allegations of Count

IV are duplicative and should be stricken.

       Finally, this court should deny plaintiff’s request to hold this motion in abeyance

pursuant to Federal Rule of Civil Procedure 12(d). Plaintiff’s motion should be denied because

Rule 12(d) only applies where a 12(b)(6) motion relies upon matters outside of the pleadings.

Defendant’s motion to dismiss did not rely upon any documents outside of the pleadings.

Accordingly, plaintiff’s request for discovery pursuant to Rule 12(d) should be denied.




                                                 -2-
    Case: 1:19-cv-05918 Document #: 20 Filed: 11/12/19 Page 3 of 3 PageID #:105




       WHEREFORE, Defendant, PROFESSIONAL SECURITY CONSULTANTS, INC.,

respectfully requests that this Honorable Court enter an order dismissing Counts III and IV of

Plaintiff’s Complaint at Law with prejudice, and for such other and further relief that this

Honorable Court deems just and appropriate.



                                    Respectfully submitted,

                                    DONOHUE BROWN MATHEWSON & SMYTH LLC

                                    By:/s/Bradley E. Puklin

                                    DONOHUE BROWN MATHEWSON & SMYTH LLC
                                    Thomas W. Cushing ARDC No. 6196697
                                    Bradley E. Puklin ARDC No. 6309950
                                    140 South Dearborn Street, Suite 800
                                    Chicago, IL 60603
                                    (312) 422-0900
                                    Service by Facsimile: ( 312) 422-0909
                                    Service by Email:      service@dbmslaw.com
                                    Attorneys for Professional Security Consultants, Inc.




                                              -3-
